     Case 1:20-cr-00301-PKC Document 29 Filed 06/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK_____

UNITED STATES OF AMERICA,

       -against-                                              20 CR 301 (PKC)

HUMBERTO RODRIGUEZ,
VICTOR RODRIGUEZ, and ANDRES BELLO,

                  Defendant(s)
________________________________________

CASTEL, United States District Judge.

               The crimes charge in the indictment against each of the above-captioned

defendants include capital offenses, i.e., they are offenses that are death eligible.

Accordingly, each has been appointed a member of this District’s CJA Panel who is also

a member of its Capital Panel. For Andres Bello, Donna Newman has been appointed

as lead counsel, for Humberto Rodriquez, Jennifer Willis has been appointed as lead

counsel and for Victor Rodriquez, Matthew Kluger has been appointed as lead counsel.

               In addition, and upon the recommendation of the Attorney-in-Charge of

the Federal Defenders Office for this District, a second lawyer “learned in the law

applicable to capital cases” is hereby appointed for each defendant. 18 U.S.C. § 3005.

For Andres Bello, Richard Jasper is appointed as learned counsel, for Humberto

Rodriquez, Bobbi Sternheim is appointed as learned counsel and for Victor Rodriquez,

Peter Quijano is appointed as learned counsel.

               DEFENSE COUNSEL AND THE DEFENDANTS ARE

ADVISED THAT THE APPOINTMENT OF THE ABOVE LEARNED

COUNSEL IS ONLY FOR THE PERIOD OF TIME THAT ANY COUNT IN

THE INDICTMENT REMAINS DEATH ELIGIBLE. WHEN, AS AND IF
    Case 1:20-cr-00301-PKC Document 29 Filed 06/29/20 Page 2 of 2



THE GOVERNMENT FILES A NOTIFICATION WITH THE COURT

ADVISING THAT IT IS NOT SEEKING THE DEATH PENALTY AGAINST

A PARTICULAR DEFENDANT, THE APPOINTMENT OF LEARNED

COUNSEL TERMINATES BY OPERATION OF THIS ORDER.

ACCORDINGLY, LEAD COUNSEL AND LEARNED COUNSEL SHOULD

BE MINDFUL OF THIS IN ANY ASSIGNMENT OF RESPONSIBILITIES.


            SO ORDERED.




Dated: New York, New York
June 29, 2020
